Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 1 of 13



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA



    BLUEPRINT IP SOLUTIONS, LLC,

            Plaintiff,                                      CASE NO. 1:20-CV-20403-MGC

    v.                                                               PATENT CASE

    BANKUNITED, INC.,                                         JURY TRIAL DEMANDED

            Defendant.


                  BANKUNITED, INC.’S ANSWER, AFFIRMATIVE DEFENSES,
                    AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

           Defendant BankUnited, Inc. (“BankUnited”) files this Answer, Affirmative Defenses, and

   Counterclaims to Plaintiff Blueprint IP Solutions LLC’s (“Plaintiff” or “Blueprint IP”) Complaint

   for Infringement of Patent (“Complaint”). BankUnited denies the allegations and characterizations

   in Plaintiff’s Complaint unless expressly admitted in the following paragraphs.

                                       NATURE OF THE ACTION

           1.         BankUnited admits that the Complaint purports to set forth an action for patent

   infringement under the Patent Laws of the United States, 35 U.S.C. § 1, et seq., and that Plaintiff

   purports to seek injunctive relief as well as damages, attorney’s fees, and costs. BankUnited further

   admits that a purported copy of U.S. Patent No. 8,089,980 (the “’980 Patent”) is attached to the

   Complaint as Exhibit A. BankUnited denies it has committed or is committing acts of infringement

   and on that basis denies any remaining allegations in Paragraph 1 of the Complaint.




   {00325311.DOCX }                               1
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 2 of 13



                                               THE PARTIES

           2.         BankUnited is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 2 of the Complaint and, on that basis, denies all such

   allegations.

           3.         BankUnited admits it’s a corporation organized under the laws of Delaware, it has

   a principle place of business at 14817 Oak Lane, Miami Lakes, Florida, and it may be served with

   process c/o Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

   Wilmington, Delaware 19801.

           4.         BankUnited admits it conducts business in the State of Florida. BankUnited denies

   it has committed or is committing acts of infringement within the State of Florida or in this District

   and, on that basis, denies the remaining allegations of Paragraph 4 of the Complaint.

                                      JURISDICTION AND VENUE

           5.         BankUnited admits that the Complaint purports to set forth an action for

   infringement under the Patent Laws of the United States, 35 U.S.C. § 1, et seq., but BankUnited

   denies it has committed or is committing acts of infringement and denies Plaintiff is entitled to any

   relief. BankUnited denies any remaining allegations in Paragraph 5 of the Complaint.

           6.         BankUnited admits this Court has subject matter jurisdiction over this action

   pursuant to 28 U.S.C. §§ 1331 and 1338(a) because Plaintiff has alleged infringement of a patent,

   but BankUnited denies it has committed or is committing acts of infringement and denies Plaintiff

   is entitled to any relief. BankUnited denies any remaining allegations in Paragraph 6 of the

   Complaint.

           7.         BankUnited does not contest whether personal jurisdiction over it properly lies in

   this district in this case, or that it conducts business in the State of Florida. BankUnited denies it




   {00325311.DOCX }                                2
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 3 of 13



   has committed or is committing acts of infringement within the State of Florida or in this District

   and, on that basis, denies the remaining allegations of Paragraph 7 of the Complaint.

           8.         BankUnited does not contest whether personal jurisdiction over it properly lies in

   this District in this case, or that it conducts business in the State of Florida. BankUnited denies it

   has committed or is committing acts of infringement within the State of Florida or in this District

   and, on that basis, denies the remaining allegations of Paragraph 8 of the Complaint.

           9.         BankUnited does not contest that venue may be proper in this District in this case,

   but denies that venue is convenient as to BankUnited. BankUnited denies the remaining allegations

   of Paragraph 9 of the Complaint.

                                 [ALLEGED] FACTUAL ALLEGATIONS

           10.        BankUnited admits that the purported copy of the ’980 Patent that is attached to the

   Complaint as Exhibit A indicates that it issued on January 3, 2012, and is entitled "Method For

   Protection Switching Of Geographically Separate Switching Systems." BankUnited is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

   Paragraph 10 of the Complaint and, on that basis, denies all such allegations.

           11.        BankUnited is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 11 of the Complaint and, on that basis, denies all such

   allegations.

           12.        BankUnited is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 12 of the Complaint and, on that basis, denies all such

   allegations.

           13.        BankUnited denies that the claims of the ’980 Patent constitute inventions or

   patentable subject matter. BankUnited is without knowledge or information sufficient to form a




   {00325311.DOCX }                                3
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 4 of 13



   belief as to the truth of the remaining allegations in Paragraph 13 of the Complaint and, on that

   basis, denies all such allegations.

           14.        BankUnited admits that the purported copy of the ’980 Patent that is attached to the

   Complaint as Exhibit A appears to contain sixteen claims, namely three independent claims and

   thirteen dependent claims. BankUnited denies the remaining allegations of Paragraph 14 of the

   Complaint.

           15.        BankUnited admits that the ’980 Patent speaks for itself but denies any

   characterizations inconsistent therewith and, on that basis, denies any remaining allegations in

   Paragraph 15 of the Complaint.

           16.        BankUnited denies the allegations in Paragraph 16 of the Complaint.


                               [ALLEGED] DEFENDANT’S PRODUCT(S)

           17.        BankUnited denies it infringes the ’980 Patent because it does not use the Hadoop

   System for protection switching of geographically separate systems arranged in pairs. BankUnited

   denies that it has committed or is committing acts of infringement in this District or elsewhere and,

   on that basis, denies any remaining allegations in Paragraph 17 of the Complaint.

           18.        BankUnited incorporates its admissions, averments, and denials in Paragraph 17

   above as if set forth fully herein. Further, BankUnited denies it infringes the ’980 Patent because

   it does not use the Hadoop HDFS. BankUnited denies that it has committed or is committing acts

   of infringement in this District or elsewhere and, on that basis, denies any remaining allegations

   in Paragraph 18 of the Complaint.

           19.        BankUnited incorporates its admissions, averments, and denials in Paragraphs 17

   and 18 above as if set forth fully herein. Further, BankUnited denies it infringes the ’980 Patent

   because it does not use the Hadoop HDFS. BankUnited denies that it has committed or is



   {00325311.DOCX }                                4
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 5 of 13



   committing acts of infringement in this District or elsewhere and, on that basis, denies any

   remaining allegations in Paragraph 19 of the Complaint.

           20.        BankUnited incorporates its admissions, averments, and denials in Paragraphs 17

   and 18 above as if set forth fully herein. Further, BankUnited denies it infringes the ’980 Patent

   because it does not use the Hadoop HDFS. BankUnited denies that it has committed or is

   committing acts of infringement in this District or elsewhere and, on that basis, denies any

   remaining allegations in Paragraph 20 of the Complaint.

           21.        BankUnited incorporates its admissions, averments, and denials in Paragraphs 17

   and 18 above as if set forth fully herein. Further, BankUnited denies it infringes the ’980 Patent

   because it does not use the Hadoop HDFS. BankUnited denies that it has committed or is

   committing acts of infringement in this District or elsewhere and, on that basis, denies any

   remaining allegations in Paragraph 21 of the Complaint.

           22.        BankUnited incorporates its admissions, averments, and denials in Paragraphs 17

   and 18 above as if set forth fully herein. Further, BankUnited denies it infringes the ’980 Patent

   because it does not use the Hadoop HDFS. BankUnited denies that it has committed or is

   committing acts of infringement in this District or elsewhere and, on that basis, denies any

   remaining allegations in Paragraph 22 of the Complaint.

           23.        BankUnited incorporates its admissions, averments, and denials in Paragraphs 17

   and 18 above as if set forth fully herein. Further, BankUnited denies it infringes the ’980 Patent

   because it does not use the Hadoop HDFS. BankUnited denies that it has committed or is

   committing acts of infringement in this District or elsewhere and, on that basis, denies any

   remaining allegations in Paragraph 23 of the Complaint.




   {00325311.DOCX }                               5
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 6 of 13



                      [ALLEGED] INFRINGEMENT OF THE PATENT-IN-SUIT

           24.        BankUnited incorporates by reference its responses in Paragraphs 1-23 above as if

   fully set forth herein.

           25.        BankUnited denies the allegations in Paragraph 25 of the Complaint.

           26.        BankUnited denies the allegations in Paragraph 26 of the Complaint.

           27.        BankUnited denies the allegations in Paragraph 27 of the Complaint.

           28.        BankUnited denies the allegations in Paragraph 28 of the Complaint.

           29.        BankUnited denies the allegations in Paragraph 29 of the Complaint.

           30.        BankUnited denies the allegations in Paragraph 30 of the Complaint.

           31.        BankUnited denies the allegations in Paragraph 31 of the Complaint.

           32.        BankUnited denies it has committed or is committing acts of infringement and

   denies Plaintiff is entitled to any relief. BankUnited denies any allegations in Paragraph 32 of the

   Complaint.

                              [PLAINTIFF’S] DEMAND FOR JURY TRIAL

           33.        BankUnited is not required to provide a response to Plaintiff’s request for a trial by

   jury.

                                  [PLAINTIFF’S] PRAYER FOR RELIEF

           BankUnited denies that Plaintiff is entitled to any relief from BankUnited and denies all

   the allegations contained in Paragraphs a-g of Plaintiff’s Prayer for Relief.

                                        AFFIRMATIVE DEFENSES

           BankUnited’s Affirmative Defenses are listed below. BankUnited reserves the right to

   amend its answer to add additional Affirmative Defenses consistent with the facts discovered in

   this case.




   {00325311.DOCX }                                 6
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 7 of 13



                                  FIRST AFFIRMATIVE DEFENSE

           BankUnited has not infringed and does not infringe, under any theory of infringement

   (including directly (whether individually or jointly) or indirectly (whether contributorily or by

   inducement)), any valid, enforceable claim of the ’980 Patent.

                                SECOND AFFIRMATIVE DEFENSE

           Each asserted claim of the ’980 Patent is invalid for failure to comply with one or more of

   the requirements of the United States Code, Title 35, including without limitation, 35 U.S.C. §§

   101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                                 THIRD AFFIRMATIVE DEFENSE

           To the extent that Plaintiff and any predecessors in interest to any of the ’980 Patent failed

   to properly mark any of their relevant products or materials as required by 35 U.S.C. § 287, or

   otherwise give proper notice that BankUnited’s actions allegedly infringe the ’980 Patent,

   BankUnited is not liable to Plaintiff for the acts alleged to have been performed before it received

   actual notice that it was allegedly infringing the ’980 Patent.

                                FOURTH AFFIRMATIVE DEFENSE

           To the extent that Plaintiff asserts that BankUnited indirectly infringes, either by

   contributory infringement or inducement of infringement, BankUnited is not liable to Plaintiff for

   the acts alleged to have been performed before BankUnited knew that its actions would cause

   indirect infringement.

                                  FIFTH AFFIRMATIVE DEFENSE

           The claims of the ’980 Patent are not entitled to a scope sufficient to encompass any system

   employed or process practiced by BankUnited.




   {00325311.DOCX }                              7
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 8 of 13



                                 SIXTH AFFIRMATIVE DEFENSE

           Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, among

   other things, Plaintiff has not stated a plausible allegation that BankUnited makes, uses, or sells

   each claimed element of any asserted claim, or that BankUnited directs or controls another entity

   to make, use, or sell any element that is not made, used, or sold by BankUnited.

                               SEVENTH AFFIRMATIVE DEFENSE

           To the extent Plaintiff contends that it alleges a claim for indirect infringement (whether

   by inducement or contributorily), Plaintiff has failed to state a claim upon which relief can be

   granted.

                                EIGHTH AFFIRMATIVE DEFENSE

           Plaintiff’s Complaint fails to state a claim upon which relief can be granted because the

   ’980 Patent does not claim patentable subject matter under 35 U.S.C. § 101.

                                 NINTH AFFIRMATIVE DEFENSE

           Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, among

   other things, Plaintiff has not stated a plausible allegation that any method employed by

   BankUnited: (1) provides a pair of switching systems which are geographically separate and which

   supply a dedicated redundancy to each other, one of the pair of switching systems is in an active

   operating state and the other is in a hot-standby operating state; (2) controls the communication

   between the each of the pair switching system and a monitoring unit in accordance with the an

   operating state of the respective switching system; (3) when a loss of the communication to the

   switching system in the active operating state occurs: activates, by the monitoring unit, the

   switching system in the hot-standby operating state to be in the active operating state, and

   deactivates, by the monitoring unit, the switching system with the communication loss to be in the




   {00325311.DOCX }                             8
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 9 of 13



   hot-standby operating state, wherein when in the hot-standby operating state, the respective

   switching system is not active in terms of switching functions; and further features: periodically

   sends an IP lease request to the monitoring unit by a packet-based interface of the switching system

   in the hot-standby operating state, the packet-based interface is in an inactive state.


                                  BANKUNITED’S COUNTERCLAIMS

           For its counterclaims against Plaintiff Blueprint IP Solutions LLC’s (“Blueprint IP”),

   Counterclaim Plaintiff BankUnited, Inc. (“BankUnited”) alleges as follows:

                                                 PARTIES

           1.         Counterclaim Plaintiff BankUnited is a corporation organized and existing under

   the laws of the State of Delaware, with its principal place of business located at 14817 Oak Lane,

   Miami Lakes, Florida.

           2.         Upon information and belief based solely on Paragraph 2 of the Complaint as pled

   by Plaintiff, Counterclaim Defendant Blueprint IP is a Texas limited liability company with its

   principal place of business at 6009 West Parker Road, Suite 149-1009, Plano, TX 75093.

                                              JURISDICTION

           3.         BankUnited incorporates by reference Paragraphs 1–2 above.

           4.         These counterclaims arise under the patent laws of the United States, Title 35,

   United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,

   and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.

           5.         Blueprint IP has consented to the personal jurisdiction of this Court at least by

   commencing its action for patent infringement in this District, as set forth in its Complaint.

           6.         Based solely on Blueprint IP’s filing of this action, venue is proper, though not

   necessarily convenient, in this District pursuant at least 28 U.S.C. §§ 1391 and 1400.



   {00325311.DOCX }                               9
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 10 of 13



                                       COUNT I
                        DECLARATION REGARDING NON-INFRINGEMENT

           7.         BankUnited incorporates by reference Paragraphs 1–6 above.

           8.         Based on Blueprint IP’s filing of this action and at least BankUnited’s first

   affirmative defense, an actual controversy has arisen and now exists between the parties as to

   whether BankUnited infringes U.S. Patent No. 8,089,980 (the “’980 Patent”).

           9.         BankUnited does not infringe at least Claim 1 of the ’980 Patent because, among

   other things, BankUnited does not employ any method that: (1) provides a pair of switching

   systems which are geographically separate and which supply a dedicated redundancy to each other,

   one of the pair of switching systems is in an active operating state and the other is in a hot-standby

   operating state; (2) controls the communication between the each of the pair switching system and

   a monitoring unit in accordance with the an operating state of the respective switching system; (3)

   when a loss of the communication to the switching system in the active operating state occurs:

   activates, by the monitoring unit, the switching system in the hot-standby operating state to be in

   the active operating state, and deactivates, by the monitoring unit, the switching system with the

   communication loss to be in the hot-standby operating state, wherein when in the hot-standby

   operating state, the respective switching system is not active in terms of switching functions; and

   further features: periodically sends an IP lease request to the monitoring unit by a packet-based

   interface of the switching system in the hot-standby operating state, the packet-based interface is

   in an inactive state.

           10.        Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq.,

   BankUnited requests a declaration by the Court that BankUnited has not infringed and does not

   infringe any claim of the ’980 Patent under any theory (including directly (whether individually or

   jointly) or indirectly (whether contributorily or by inducement)).



   {00325311.DOCX }                              10
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 11 of 13



                                          COUNT II
                              DECLARATION REGARDING INVALIDITY

           11.        BankUnited incorporates by reference Paragraphs 1–10 above.

           12.        Based on Blueprint IP’s filing of this action and at least BankUnited’s Second

   Affirmative Defense, an actual controversy has arisen and now exists between the parties as to the

   validity of the claims of the ’980 Patent.

           13.        The asserted claims of the ’980 Patent are anticipated and/or rendered obvious by,

   inter alia, Hot Standby Router Protocol (HSRP) is a CISCO; Virtual Router Redundancy Protocol

   (VRRP); RFC 2281; U.S. Patent No. 5,473,599; U.S. Patent No. 5,016,244; U.S. Patent No.

   5,018,133; and/or U.S. Patent No. 5,218,600.

           14.        Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq.,

   BankUnited requests a declaration by the Court claims of the ’980 Patent are invalid for failure to

   comply with one or more of the requirements of United States Code, Title 35, including without

   limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining

   thereto.

                                           PRAYER FOR RELIEF

           WHEREFORE, BankUnited asks this Court to enter judgment in BankUnited’s favor and

   against Blueprint IP by granting the following relief:

           a)         a declaration that the ’980 Patent is invalid;

           b)         a declaration that BankUnited does not infringe, under any theory, any valid claim

   of the ’980 Patent that may be enforceable;

           c)         a declaration that the ’980 Patent is unenforceable;

           d)         a declaration the Blueprint IP take nothing by its Complaint;

           e)         judgment against Blueprint IP and in favor of BankUnited;



   {00325311.DOCX }                                 11
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 12 of 13



           f)         dismissal of the Complaint with prejudice;

           g)         a finding that this case is an exceptional case under 35 U.S.C. § 285 and an award

   to BankUnited of its costs and attorneys’ fees incurred in this action; and

           h)         further relief as the Court may deem just and proper.

                                              JURY DEMAND

           BankUnited hereby demands trial by jury on all issues.

   Dated: March 6, 2020.
                                                        Respectfully submitted,

                                                        By: /s/ Eleanor T. Barnett
                                                            Eleanor T. Barnett, Esq.
                                                            Florida Bar No. 0355630
                                                            WALDMAN BARNETT, P.L.
                                                            3250 Mary Street, Suite 102
                                                            Coconut Grove, Florida 33133
                                                            Tel: (305) 371-8809
                                                            ebarnett@waldmanbarnett.com
                                                            litservice@waldmanbarnett.com

                                                           Neil J. McNabnay
                                                           Texas Bar No. 24002583
                                                           mcnabnay@fr.com
                                                           Ricardo J. Bonilla
                                                           Texas Bar No. 24082704
                                                           rbonilla@fr.com
                                                           Rodeen Talebi
                                                           Texas Bar No. 24103958
                                                           talebi@fr.com
                                                           FISH & RICHARDSON P.C.
                                                           1717 Main Street, Suite 5000
                                                           Dallas, Texas 75201
                                                           (214) 747-5070 - Telephone
                                                           (214) 747-2091 - Facsimile
                                                           Pro Hac Vice Application Forthcoming
                                                        COUNSEL FOR DEFENDANT
                                                        BANKUNITED, INC.




   {00325311.DOCX }                               12
Case 1:20-cv-20403-MGC Document 11 Entered on FLSD Docket 03/06/2020 Page 13 of 13



                                CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that a true and correct copy has been electronically filed using

   the CM/ECF filing system on March 6, 2020, which automatically send email notifications to all

   counsel of record and which will permit viewing and downloading of same from the CM/ECF

   system.

                                                     /s/ Eleanor T. Barnett .
                                                     Eleanor T. Barnett, Esq.




   {00325311.DOCX }                          13
